Case 2:15-cv-01601-JAK-AS Document 371 Filed 07/23/21 Page 1 of 2 Page ID #:16614




    1

    2

    3

    4

    5

    6

    7

    8                             UNITED STATES DISTRICT COURT
    9                         CENTRAL DISTRICT OF CALIFORNIA
   10
        VIOLA HUBBS, BRANDON                    Case No.: 2:15-cv-01601 JAK (ASx)
   11 COLEMAN, TAMIKA WILLIAMS,
        individually, and on behalf of other
   12 members of the general public             ORDER RE PLAINTIFFS’
        similarly situated,                     STIPULATION RE DIVISION OF
   13                                           ATTORNEYS’ FEES (DKT. 370)
                     Plaintiffs,
   14
              vs.
   15
        BIG LOTS STORES, INC., an Ohio
   16 corporation; PNS STORES, INC., an
        Ohio corporation; and DOES 1
   17 through 10, inclusive,

   18                Defendants.
   19
        ROXANNE SLUSHER, on behalf of
   20 herself, all others similarly situated,
        and the general public,
   21
                     Plaintiff,
   22
              vs.
   23
        BIG LOTS STORES, INC., an Ohio
   24 corporation; BIG LOTS F&S, INC.,
        an Ohio corporation; and DOES 1
   25 through 50, inclusive,

   26                Defendants.
   27

   28
Case 2:15-cv-01601-JAK-AS Document 371 Filed 07/23/21 Page 2 of 2 Page ID #:16615




    1
              Based on a review of Plaintiffs’ Stipulation re Division of Attorney’s Fees

    2 (the “Stipulation” (Dkt. 370)), sufficient good cause has been shown for the

    3
        requested relief. Therefore, the Stipulation is APPROVED, and the award of
    4

    5 $2,200,000 in attorneys’ fees is divided among Plaintiffs’ Counsel as follows:

    6         Plaintiffs’ Counsel                             Portion of Fee Award
    7         Law Offices of Mark Yablonovich                         $1,367,437.50
              Capstone Law                                              $241,312.50
    8         Nichols Kaster                                            $178,750.00
    9         Setareh Law Group                                         $412,500.00
              Total                                                   $2,200,000.00
   10

   11
              IT IS SO ORDERED.
   12

   13
        DATED: July 23, 2021
   14                                               John A. Kronstadt
                                                    United States District Judge
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
